Citation Nr: 1716117	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent prior to March 12, 2015, and a rating higher than 50 percent since March 12, 2015, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus.

3.  Entitlement to an initial rating higher than 30 percent for a left eye disability (status post retinal tear, left eye).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active military service from June 1956 to October 1976.

These matters are on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In June 2015, the RO increased the initial rating for PTSD from 30 percent to 50 percent to 30 percent, effective March 12, 2015.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of an initial rating higher than  rating higher than 30 percent prior to March 12, 2015, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2012 substantive appeal the Veteran requested to appear before the Board at a Video Conference hearing.  However, a hearing has not been scheduled.

A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104 (a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103 (a) and (c) (1), 19.9, 19.25, 20.700, 20.704).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Video Conference hearing before the Board to be held at the VA Regional Office in Boston, Massachusetts.  The RO should notify the Veteran of the date and time of the hearing; a copy should be sent to his representative.  See 38 C.F.R. § 20.704 (b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

